Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 25, 1996, convicting defendant upon her plea of guilty of the crime of grand larceny in the fourth degree.
We reject defendant’s challenge to her conviction on the ground that her guilty plea was not knowing, intelligent and voluntary. This contention is belied by the transcript of the plea hearing which demonstrates that County Court engaged in a sufficient colloquy with defendant prior to accepting her guilty plea and elicited statements indicating that she understood the terms of the agreement and the ramifications of pleading guilty (see, People v Hicks, 201 AD2d 831, lv denied 83 NY2d 911).
Defendant’s assertion that her sentence was harsh and excessive is similarly without merit. The sentence of one year in jail was appropriate in view of defendant’s undisputed guilt of the current charge and her extensive criminal record. Her remain*732ing contentions have been examined and found to be without merit.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.